IN THE UTAH COURT OF APPEALS

                                      ‐‐‐‐ooOoo‐‐‐‐

Meriah Seth Morris,                         )           PER CURIAM DECISION
                                            )
       Petitioner,                          )             Case No. 20120663‐CA
                                            )
v.                                          )                   FILED
                                            )               (October 18, 2012)
Department of Workforce Services,           )
                                            )              2012 UT App 293
       Respondent.                          )

                                           ‐‐‐‐‐

Original Proceeding in this Court

Attorneys:      Meriah Seth Morris, Spanish Fork, Petitioner Pro Se
                Amanda B. McPeck, Salt Lake City, for Respondent

                                           ‐‐‐‐‐

Before Judges McHugh, Voros, and Roth.

¶1      Meriah Seth Morris petitions for review of the final order of the Workforce
Appeals Board (the Board), which determined that Morris’s appeal of the Department
of Workforce Service’s (the Department) initial denial of benefits was untimely without
good cause, thereby depriving the agency of jurisdiction. This matter is before the court
on its sua sponte motion for summary disposition based on the lack of a substantial
question for review. Morris did not file a response to the motion.

¶2     An appeal of the Department’s initial ruling must be filed or postmarked within
ten calendar days of the date of the decision, unless the decision is mailed, in which case
an additional five calendar days is added to the period to file an appeal. See Utah
Admin. Code R994‐508‐102. A late appeal may be considered by the Administrative
Law Judge (ALJ) if a claimant can show good cause for the delay. See Autoliv ASP, Inc. v.
Workforce Appeals Bd., 2000 UT App 223, ¶ 12, 8 P.3d 1033. Good cause for delay in filing
an appeal is limited to circumstances where the claimant received the determination
after the time to appeal had run, the delay was caused by circumstances beyond the
claimant’s control, or the claimant filed late under circumstances that were compelling
and reasonable. See Utah Admin. Code R994‐508‐104.

¶3     Here, Morris acknowledged that he did not file a timely appeal. Morris’s sole
reason for not timely filing an appeal of the Department’s initial decision was that he
was still working through his union in an attempt to get his job back. Both the ALJ and
the Board determined that this did not constitute good cause. Morris controlled whether
or not he filed an appeal, and he could have continued along both tracks.

¶4      “The ultimate decision as to whether good cause exists is a mixed question of law
and fact,” and the agency’s decision will not be set aside “if it is reasonable.” Armstrong
v. Department of Empʹt Sec., 834 P.2d 562, 565 (Utah Ct. App. 1992). Based upon the
totality of facts presented to the ALJ, we cannot say that the Board’s determination that
Morris lacked good cause for filing an untimely appeal was unreasonable. Cf. id. at 567
(determining that a party who filed an appeal one day late because she confused
working days and calendar days did not demonstrate good cause for the untimely
filing); Kirkwood v. Department of Emp’t Sec., 709 P.2d 1158 (Utah 1985) (per curiam)
(affirming the Board’s decision that the claimant’s claim of stress from family issues was
insufficient to demonstrate good cause for filing an untimely appeal). Therefore,
because Morris failed to demonstrate that he had good cause for the late filing, the ALJ
lacked jurisdiction to hear the appeal. See Utah Admin. Code R994‐508‐103; Autoliv,
2000 UT App 223, ¶ 12.

¶5    Accordingly, we decline to disturb the decision of the Board.



____________________________________
Carolyn B. McHugh, Judge



____________________________________
J. Frederic Voros Jr., Judge



____________________________________
Stephen L. Roth, Judge




20120663‐CA                                 2